ACCEPTED
                                                                    03-15-00628-CR
                                                                            8215845
                                                         THIRD COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                             12/14/2015 10:11:13 AM
                                                                  JEFFREY D. KYLE
                                                                             CLERK
                     NO. 03-15-00628-CR

                  IN THE COURT OF APPEALS         FILED IN
                                           3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
           THIRD DISTRICT OF TEXAS AT AUSTIN
                                          12/14/2015 10:11:13 AM
                                             JEFFREY D. KYLE
                                                   Clerk
*******************************************************

                      CAUSE NO. 74,201

         IN THE 426TH JUDICIAL DISTRICT COURT OF

                     BELL COUNTY, TEXAS

*******************************************************
EDWRICK QUENTRIA BASS                     APPELLANT


                             VS.

THE STATE OF TEXAS                          APPELLEE
*******************************************************

             APPELLANT’S MOTION FOR EXTENSION

                   OF TIME TO FILE BRIEF

    COMES NOW Appellant, EDWRICK QUENTRIA BASS, by and

through his attorney of record, James H. Kreimeyer, and

respectfully moves the Court to extend the time for filing

the Appellant’s Brief in this cause, and in support hereof

would show the Court as follows:

                              I.

    On August 4, 2015, Appellant entered a plea of not
guilty,     to   the    offense     of    assault        on    a   family

member/dating       relationship        with     prior        misdemeanor

convictions for assault causing bodily injury against a

family    member;      and   a   jury    found    him     guilty.    The

punishment assessed by the court was eleven years in the

Texas    Department     of   Criminal     Justice,       Institutional

Division imposed on September 15, 2015.                   A notice of

appeal was filed by appellant on October 7, 2015.

                                  II.

         Appellant’s Brief is due for filing with the Court

of Appeals on December 14, 2015.

                                 III.

    Appellant’s attorney would respectfully request an

extension of time to file Appellant’s brief. Counsel for

appellant has just completed the appellate brief in Karl

Lee Wiggins v. State, No. 03-15-00385-CR.                The appellate

record in this appellant’s appeal is nine (9) volumes.

Counsel needs additional time to read the record and

prepare the appellate brief.

    This Motion for Extension of Time is not filed for
the purpose of delay, but so that the ends of justice may

be served.

    WHEREFORE, PREMISES CONSIDERED, Appellant requests

the Court to grant a forty five (45) day extension of time

to file the brief herein until January 28, 2016.

                               Respectfully submitted,


                               /s/ James H. Kreimeyer
                               JAMES H. KREIMEYER
                               ATTORNEY FOR APPELLANT
                               P.O. BOX 727
                               BELTON, TEXAS 76513
                               (254) 939-9393
                               (254) 939-2870 FAX
                               T.S.B. #11722000
                               jkreime@vvm.com


                 CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of

the foregoing Appellant’s Motion for Extension of Time

to File Brief was delivered to Henry Garza, District

Attorney, Bell County Courthouse, Belton, Texas 76513,

on the 14th day of December 2015.


                               /s/ James H. Kreimeyer
                               JAMES H. KREIMEYER
                               ATTORNEY FOR APPELLANT